 In the Matter of PACIFIC GAMBLE-ROBINSON COMPANY, EMPLOYERandGENEBARRETT,ET AL., PETITIONERSandINTERNATIONAL BROTH-ERHOODor TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSof AMERICA, LOCAL UNION No. 845, A. F. OF L., UNIONCase No. 18-RD-34.-Decided April 11, 1950DECISIONANDORDERUpon a petition for decertification duly filed, a hearing was heldbefore Clarence A. Meter, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and are hereby.affirmed.Pursuant to the provisions of Section 3 (b) of the National Labor.Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative of the Employer's employees-designated in the petition.'The Union, a labor organization affiliated with the American Federation of Labor, is currently recognized by the Employer as the exclu-sive bargaining representative of- the employees designated in thepetition.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Union contends that. its current. contract with the Employercovering the employees involved herein constitutes a bar to this pro-The Petitioners maintain that the contract is not a bar,The Employer's name appears as amended at the hearing.89 NLRB No. 43.293 294DECISIONS OF NATIONALLABOR RELATIONS BOARDbecause each of the employees covered by the contract has indicatedhis desire no longer to be represented by the Union.The Employeris neutral.The first contract executed between the Employer and the Unionexpired, in accordance with its terms; on'October 31, 1948.On Jana-ary.19, 1949, after a special meeting of the union members workingfor the Employer, the parties executed a new agreement, providing forrenewal of the old contract until October 31, 1949, and for annualautomatic renewal thereafter unless either party gave 60 days' writtennotice to change or modify the agreement.'On August 19, 1949, theunion members covered by the contract decided at a special meetingnot to modify or change its terms.Neither the Employer nor theUnion gave notice to terminate the contract.The instant petition wasfiled thereafter, on November 29, 1949.As neither party gave the required termination notice, it is clearthat the contract, in accordance with its terms, has been automaticallyrenewed and is now in full force and effect. . In line with long estab-lished principles, applicable to both certification and decertification-proceedings, the contract bars a present investigation of representa-tives.3The Petitioners argue, however, that in this instance thecontract is not a bar because all the employees in the unit have nowdecided.to repudiate the bargaining representative.4Apparently, they rely upon certain cases 5 in which, despite existingcontracts, we have directed elections for the purpose of resolving thequestion of representation.Unlike the situations presented in thosecases, however, this case reveals no formalized collective action at aUnion.In this situation, we do not find such confusion in the normalbargaining relationship between the Employer and the exclusivebargaining representative of its employees so that the relationshipbetween them no longer promotes stability. in, industrial relationships.Indeed, the record.merely shows that, only 3 months after the Union'sstatus as bargaining representative had been reaffirmed in special meet-ing, each of the employees chose to eliminate any bargaining agent.Under these circumstances, we find no reason to deviate from fixedcontract bar rules.Accordingly, we find that the contract constitutes2 On November 17, 1948, the Union had been certified as the bargaining representativefor the employees here involved by the Minnesota State Labor Conciliator.Mill B, Inc.,etat.,40 NLRB 346;All-American Metal Products, Inc.,82 NLRB 563.After the filing of the petition herein, the three employees who were unionmembersresigned from the Union.5 SeeBoston Machine Works Company,89 NIRB '59, and cases cited therein. PACIFIC GAMBLE-ROBINSON COMPANY295a bar to the present proceeding and we shall, therefore, dismiss thepetitionsORDERIT IS HEREBY ORDERED that the petition filed by Gene Barrett, et al.,for the decertification of International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local Union No.845,A. F. of L., as bargaining representative of the employees ofPacific Gamble-Robinson Company, Albert Lea, Minnesota, be, and ithereby is, dismissed.6 SeeMaurice A. KnightSons'Co.,84 NLRB 816.The Petitioner resists the contract bar contention on the further ground that the Unionis defunct.We find no merit in this contention.The record shows that the Union ispresently functioning as a labor organization on behalf of other employees of various em-ployers in and about Albert Lea,Minnesota,and that it is willing and able,to representthe employees of the Employer in accordance with the terms of the existing contract.